Interim Decision #1718

MATTER OF

Inson

In Deportation Proceedings
A-14769757

Decided by Board Marchh, 16, 1967
Respondent, who married a native and citizen of Italy subsequent to being issued
an immigrant visa on March 24, 1986 as the 16-year-old unmarried daughter
of a fifth preference quota immigrant and prior to her entry into the United
States on July 17, 1986 upon presentation of that visa, is deportable under
section 241 (a) (1) of the Immigration and Nationality Act as one who at
entry was not of the status specified in her immigrant visa, and she is ineligible
for the benefits of sections 211 (c) and (d) of the Act, these sections having
been deleted by the Act of October 8, 1965, or for the benefits of section 241(f)

of the Act, as amended, since she is no longer a "child" within the meaning of
section 101(b) (1) of the Act.
CHARGE:
Order: Act of 1952—Section'241 (a) (1) [8 U.S.C. 1251(a) (1)]—Excludable at
time of entry, not of the status specified in immigrant
visa.
On Batteage

OF

REarounarrr

On

BEHALF OF SKEW=

R. A. Vielhaber

Samuel Tapper, Esquire
49 Pearl Street
Hartford, Connecticut 06103
(oral argument)

Apellate Trial Attorney
(Oral argument)

This case comes forward on appeal from an order entered by the
special inquiry officer on November 9, 1966 granting the respondent's
request that she be permitted to depart voluntarily from the United
States in lieu of deportation and directing that if she fails to depart
when and as required that she be deported from the United States to
Italy, the country of her nativity and citizenship, on the charge set
forth in the order to show cause.
The respondent, a 19-year-old married female, native and citizen of Italy, has resided continuously in the United States since
her admission for permanent residence at New York, New York on
July 17, 1966 at which time she had in her possession and presented for inspection Quota Immigrant Visa No. 4988, classifies156

Interim Decision #1718
tion P5-3, issued on the basis of a visa petition approved in behalf of her father by the United States Vice Consul at Naples,
Italy on March 24, 1966, valid until July 23, 1966. The visa bears
the notation that the respondent was in possession of a valid passport issued in her name by the authorities at Benevento, Italy on
November 20, 1965. Deportation proceedings were instituted against
the respondent on October 11, 1900. A hearing in deportation proceedings was held at Hartford, Connecticut on November 9, 1966 at

which time the respondent and counsel admitted the truth of the
first five allegations set forth in the order to show cause.
There is no merit to counsel's argument to the effect that since
the respondent was issued an immigrant visa as the unmarried child
of a fifth Preference immigrant on March 24, 1966 she was entitled
to be admitted to the United States in such status on July 17, 1966.
The respondent freely and voluntarily agreed to submit to a question—and—answer statement before an officer of the Service on October
4, 1966. She was advised that any statement she made must be given
-freely and voluntarily and may be used against her, or any other
person, in an immigration and naturalization proceeding. When asked
if she understood, she replied, "Yes." (Es. 2, p. 1) The aforementioned statement was taken in the Italian language through a qualified interpreter. The respondent testified that her maiden name was
Teresa Salvatore, born in San Lorenzo, Italy on September 16, 1949;
that she was living with her parents, Giuseppe and Luiggia Salvatore,
at the family home in West Haven, Connecticut. The respondent's
testimony reveals she was admitted to the United States as a fifth
preference alien on July 17, 1966 as the unmarried child of her
alien father with an immigrant visa issued to her in Naples, Italy
on March 24, 1966. The respondent testified that when the aforementioned visa was issued to her by the United States Consul in
Naples, Italy she was informed she was being issued a fifth preference visa as the unmarried child of an alien admissible to the
United States for permanent residence under section 203(a) (5) of
the Immigration and Nationality Act.
The respondent testified that when she was admitted to the United
States for permanent residence under section 203(a) (5) of the Immigration and Nationality Act on July 17, 1966, her true and correct
name was Teresa. Iesee since she was the spouse of a native, citizen and
resident of Italy. The record reflects the respondent was married to
Angelo Iesce in San Lorenzo, Italy on April 17, 1966. She testified she
decided to marry Angelo Iesce in March 1966 shortly after she was
issued an immigrant visa in her maiden name on March 24, 1966; that
she met •her husband in August 1965 and had kept steady company
157

Interim Decision #1718
with him from that time until their marriage on April 17, 1966. The
respondent testified she was engaged to marry Angelo Iesce on
March 24, 1966, the date she was issued a visa at Naples, Italy under
section 203(a) (5) of the Act; that she did not tell the United States
Consul at Naples, Italy she was engaged to be married at the time the
aforementioned visa. was issued to her. The respondent testified that she
has continued to use the name of Teresa Salvatore, her maiden name,
since her admission to the United States because her passport and visa
were issued in her maiden name; that she never informed the immigrant officer at the time of her admission to the United States at New
York, New York on July 17, 1966 that she was married and her correct name was then Teresa Iesce (p. 4, Ex. 2). The respondent's testimony reveals that she did. not accompany her father and the rest of
her family to the United States in May 1966 because she was ill; that
she and her husband lived together in a husband and wife relationship
from the date of their marriage in April 1966 until her departure from
Italy for New York on July 17, 1966.
The record establishes that the respondent executed and filed on
behalf of her husband, Angelo Iesee, a petition to classify status of alien
relative for issuance of an immigrant visa; that she signed this document under the name of Teresa. Iesce and filed it with the Service at
Hartford, Connecticut on August 10, 1966. Attached to the aforementioned petition is a certificate showing that the respondent was
married to Angelo Iesce in the town of Lorenzo, Italy on April 17,
1966 (Ex. 4). The respondent at the deportation hearing identified the
aforementioned statement secured from her at Hartford, Connecticut
on October 4, 1966 (Ex. 2). She testified that she initialed pages 1, 2, a
and 4 and signed her name on page 5; that everything she said in the"
aforementioned statement was true and correct as of the time she made
it (p. 4, It). The record reflects an immigrant visa under the nonpreference portion of the quota for Italy was not available to the respondent
on March 24, 1966, the date she was issued the fifth preference quota
immigrant visa, or on April 17,
the date of her marriage in Italy
(United. States Department of State Visa Office Bulletin Nos. 158 and
161). It was conceded during the deportation hearing that a nonpreference quota immigrant visa under the quota to Italy was not
available in March 1966. Counsel at the deportation hearing conceded
that as of the date her father was admitted to the United States for
permanent residence in May 1966 and at the time the respondent was
issued her quota immigrant visa in March 1966 visas were unavailable.
under the nonpreference portion of the Italian quota (p. 9). On the
basis of the evidence present in this record, the respondent is subject to
deportation under the provisions of section 241(a) ( ) of the Immigra-

law,

158

Interim Decision #1718
Lion and Nationality Act, in that, at the time of entry, she was within
one or more of the classes of aliens excludable by the law existing at
the time of such entry, 'to wit, aliens who are not of the status specified
in the immigrant visa, under section 203(a) of the Immigration and
Nationality Act, as amended.
The respondent is precluded. from having her immigrant status adjusted under sections 211 (o) and (d) of tho Immigration and Nationality Act, since these sections were deleted when section 211 of the
Immigration and Nationality Act (8 U.S.O. 1181) was amended by
section 9 of Public Law 89-236 on October 3, 1965. Likewise, the benefits of section 241(f) of the Immigration and Nationality Act are not
available to the respOndent since she is not the spouse, parent or child
of a -United States citizen or of an alien lawfully admitted for permanent residence. The terra "child" is defined in section 101(b) (1) of
the Immigration and Nationality Act. The respondent at the time her
immigrant visa was issued to her on March 24, 1966 was a child as defined in section 101 (b) (1) (A) of the Act. Section 201(e) of the Immigration and Nationality Act, among other things, states that nothing
in section 204(e), supra, shall be construed to entitle an immigrant in
behalf of whom a petition under this section is approved to enter the
-

United States as a preference immigrant under section 203(a) of the
Act if upon arrival at a port of entry into the United States he is
found not to be entitled to such classification. The respondent at the
time of her arrival in the -United •States was married: to a native and
citizen of Italy and was not entitled to classification under the fifth
preference portion of 'the quota for Italy as the unmarried child of an
alien entitled to said classification. Moreover, it is a well-established
principle of law that a minor child becomes emancipated when he or
she marries, Accordingly, the respondent was not eligible for admission to the United States at the time of her arrival at New York, New
York on July 17, 1966 as the unmarried child of an alien father who
was the fifth preference quota immigrant brother of a United States
citizen. The special inquiry' officer's decision is dispositive of the 'remaining points raised by counsel on appeal.
After carefully considering all the evidence of record, together with
counsel's exceptions on appeal, the decision of the special inquiry officer
will be affirmed. On this record the respondent has been granted the
maximum discretionary relief available in the premises. Accordingly,
the following order will be entered.
ORDER: It is ordered that the appeal be dismissed.

159

